Head, Justice.
1. The act' of the General Assembly approved January 28, 1946 (Ga. L. 1946, pp. 90-93; Code, Ann. Supp., § 30-101), provides that a verdict or judgment for total divorce shall become of full force and effect at the expiration of thirty days “unless some person at interest shall file in said court a written petition setting forth good and sufficient grounds for the modification or setting aside of such verdict or judgment.” In the present case no written petition setting forth “good and sufficient grounds” for the setting aside of the original divorce decree was filed in the manner directed by law. See Allison v. Allison, 204 Ga. 202 (48 S. E. 2d, 723); Dixon v. Dixon, 204 Ga. 363 (49 S. E. 2d, 818); Allison v. Allison, 205 Ga. 233, 234 (1) (53 S. E. 2d, 114); Harrison v. Harrison, 207 Ga. 393 (61 S. E. 2d, 837).
2. The judgment of the court entered on May 11, 1951, “upon oral motion of plaintiff’s counsel,” was a mere nullity; and all subsequent judgments by the court in this case are void. The original judgment and decree of divorce stands as a valid judgment, since no petition setting forth "good and sufficient grounds” was filed to set aside the judgment within the time provided by law.

Judgment reversed.


All the Justices concur.

*695On August 9, 1951, W. L. Lloyd filed a petition to vacate the order dated August 2, 1951, upon which motion a rale nisi was duly issued. On September 14, 1951, the court entered a judgment vacating the judgment dated August 2,1951.
Error is assigned by Mrs. Lloyd on the judgment entered on September 14, 1951.